DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowability is in response to reply filed by Applicant on 7/21/2021.  Claims 1-8, 10-16 and 22-25 have been examined and are pending. 

Allowable Subject Matter
Claims 1-8, 10-16 and 22-25 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant's arguments/amendments filed on 7/21/2021 make the record is clear regarding reasons for allowance. See MPEP 1302.14(1). According to MPEP 1302.14 (I): “In most cases, the examiner’s actions and the applicant’s replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule. This is particularly true when applicant fully complies with 37 CFR 1.111 (b) and (e) and 37 CFR 1.133(b). Thus, where the examiner’s actions clearly point out the reasons for rejection and the applicant’s reply explicitly presents reasons why claims are patentable over the reference, the reasons for allowance are in all probability evident from the record and no statement should be necessary."    
A Final search was conducted by Examiner on 7/29/2021 and the closest prior art failed to disclose, teach or even suggest “caching data sent to the remote resource from the data processing device, at one or more intermediate network nodes between the data processing device and the remote resource, wherein the data sent to the intermediate network node is signed by the data processing device when the data sent to the remote resource is cached at the one or more intermediate network nodes, wherein the one or more intermediate network nodes is at least one of a gateway, network router, or internet service provider device; … wherein the cached data comprises an obscured uniform resource locator (URL) for obtaining the actual location of the remote resource, the obscured URL generated at the data processing device by using secret data corresponding to a first URL to transform the first URL to the obscured URL, wherein the first URL corresponds to a different location than the actual location of the remote resource;”  Applicant’s recited limitations regarding the functionality of obscuring a URL with regards to accessing cached data, is done in ways that are not taught by conventional means.  Conventional means have shown obscuring data for protecting data but Applicant’s limitations recite additional functionality of obscuring URL while still having a location for a resource.  Please see claim limitations for detailed steps.  As result the claims are deemed to be novel and the claims are in condition for Allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODERICK TOLENTINO whose telephone number is (571)272-2661.  The examiner can normally be reached on Mon- Fri 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on 571-270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RODERICK . TOLENTINO
Examiner
Art Unit 2439



/RODERICK TOLENTINO/Primary Examiner, Art Unit 2439